



STOCK PURCHASE AGREEMENT







THIS AGREEMENT STOCK PURCHASE AGREEMENT is made as of the 23rd day of March,
2005




AMONG:




METALINE MINING & LEASING CO., a corporation formed pursuant to the laws of the
State of Washington and having an office for business located at 415 W. Cliff
Drive, Spokane, Washington 99203 (“Metaline”)




AND:




HUNT FAMILY LIMITED PARTNERSHIP, a Washington Limited Partnership, having an
office located at 3808 N. Sullivan Road, Spokane, Washington 99216, Spokane,
Washington (“Purchaser”).




RECITALS:




Whereas, Purchaser desires to acquire 7,722,066 shares of common stock of
Metaline from Metaline or 51.48% of the total authorized shares of Metaline and
warrants, for the purchase of an additional 15,444,132 Metaline shares at a
price of $0.065 per share, if and when the capitalization of the Company is
increased; and




Whereas, Metaline desires to sell Purchaser 7,722,066 shares of common stock in
consideration of $501,934.29 and warrants to acquire additional 15,444,132
Metaline shares at a price of $0.065 per share, exercisable for 5 years
commencing if and when the capitalization of the Company is increased;







NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1

DEFINITIONS AND INTERPRETATION




Definitions




1.1

In this Agreement the following terms will have the following meanings:




(a)

“Acquisition Shares” means the 7,722,066, Metaline Common Shares to be issued to
Purchaser at Closing pursuant to the terms of this Agreement;




(b)

“Agreement” means this Stock Purchase Agreement between Metaline and Purchaser;








1







--------------------------------------------------------------------------------





(c)

“Metaline Accounts Payable and Liabilities” means all accounts payable and
liabilities of Metaline, due and owing or otherwise constituting a binding
obligation of Metaline as of December 31, 2004 as set forth in Schedule “B”
hereto;




(d)

“Metaline Accounts Receivable” means all accounts receivable and other debts
owing to Metaline as of December 31, 2004 as set forth in Schedule “C” hereto;




(e)

“Metaline Assets“ means the undertaking and all the property and assets of the
Metaline Business of every kind and description wheresoever situated including,
without limitation, Metaline Equipment, Metaline Inventory, Metaline Material
Contracts, Metaline Accounts Receivable, Metaline Cash, Metaline Intangible
Assets and Metaline Goodwill, and all credit cards, charge cards and banking
cards issued to Metaline;




(f)

“Metaline Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of Metaline and the Metaline Subsidiary or relating to the
Metaline Business as set forth in Schedule “D” hereto;




(g)

“Metaline Business” means all aspects of the business conducted by Metaline;




(h)

“Metaline Cash” means all cash on hand or on deposit to the credit of Metaline
on the Closing Date;




(i)

“Metaline Debt to Related Parties” means the debts owed by Metaline and its
subsidiaries to the Metaline Shareholders or to any family member thereof, or to
any affiliate, director or officer of Metaline or the Metaline Shareholders as
described in Schedule “E”;




(j)

“Metaline Equipment” means all machinery, equipment, furniture, and furnishings
used in the Metaline Business, including, without limitation, the items more
particularly described in Schedule “F” hereto;




(k)

“Metaline Financial Statements” means collectively, the audited consolidated
financial statements of Metaline for the period from inception through December
31, 2003, prepared in accordance with Item 310 of Regulation SB, true copies of
which are attached as Schedule “A” hereto;




(l)

“Metaline Goodwill” means the goodwill of the Metaline Business together with
the exclusive right of Metaline to represent itself as carrying on the Metaline
Business in succession of Metaline subject to the terms hereof, and the right to
use any words indicating that the Metaline Business is so carried on including
the right to use the name "Metaline” or any variation thereof as part of the
name of or in connection with the Metaline Business or any part thereof carried
on or to be carried on by Metaline, the right to all corporate, operating and
trade names associated with the Metaline Business, or any variations of such
names as part of or in connection with the Metaline Business, all telephone
listings and telephone advertising contracts, all lists of customers, books and
records and other information relating to the Metaline Business, all necessary
licenses and authorizations and any other rights used in connection with the
Metaline Business;




(m)

“Metaline Insurance Policies” means the public liability insurance and insurance
against loss or damage to Metaline Assets and the Metaline Business as described
in Schedule “G” hereto;





2







--------------------------------------------------------------------------------








(n)

“Metaline Intangible Assets” means all of the intangible assets of Metaline and
the Metaline Subsidiary, including, without limitation, Metaline Goodwill, all
trademarks, logos, copyrights, designs, and other intellectual and industrial
property of Metaline and the Metaline Subsidiary;




(o)

“Metaline Inventory” means all inventory and supplies of the Metaline Business
as of December 31, 2004 as set forth in Schedule “H” hereto;




(p)

“Metaline Material Contracts” means the burden and benefit of and the right,
title and interest of Metaline in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
Metaline is entitled in connection with the Metaline Business whereunder
Metaline is obligated to pay or entitled to receive the sum of $1,000 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice, and those
contracts listed in Schedule “I” hereto;




(q)

“Metaline Shares” means all of the issued and outstanding shares of Metaline's
equity stock;




(r)

“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 7 hereof;




(s)

“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;




(t)

“Effective Time” means the date of Closing;




(x)

“Place of Closing” means the offices of the Hunt Family Limited Partnership, or
such other place as may mutually agree upon;




(y)

“State Corporation Law” means the General Corporation Law of the State of
Washington;




(z)

“Warrants” means the warrants to acquire 15,444,132 shares of Metaline Common
Stock pursuant to the Common Stock Purchase Warrant attached hereto as Exhibit
A;




Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.




Captions and Section Numbers




1.2

The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.




Section References and Schedules




1.3

Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a





3







--------------------------------------------------------------------------------





Schedule by letter will mean the appropriate Schedule attached to this Agreement
and by such reference the appropriate Schedule is incorporated into and made
part of this Agreement.  The Schedules to this Agreement are as follows:




Information concerning Metaline




Schedule “A”

Metaline Financial Statements

Schedule “B”

Metaline Accounts Payable and Liabilities

Schedule “C”

Metaline Accounts Receivable

Schedule “D”

Metaline Bank Accounts

Schedule “E”

Metaline Debts to Related Parties

Schedule “F”

Metaline Equipment

Schedule “G”

Metaline Insurance Policies

Schedule “H”

Metaline Inventory

Schedule “I”

Metaline Material Contracts

Schedule “J”

Metaline Articles of Incorporation and Bylaws, each as amended

Schedule “K”

Title Defect




Severability of Clauses

1.4

If any part of this Agreement is declared or held to be invalid for any reason,
such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.




ARTICLE 2

THE STOCK PURCHASE




The Acquisition Shares




2.1

At Closing, Metaline will issue 7,722,066, Metaline Common Shares in exchange
for $501,934.29.




Effect




2.2

Purchaser will own 7,722,066 shares of common stock of Metaline which will be
51.48% of the total outstanding shares of Metaline.




Adherence with Applicable Securities Laws




2.5

The Purchaser agrees that he is acquiring the Acquisition Shares for investment
purposes and will not offer, sell or otherwise transfer, pledge or hypothecate
any of the Acquisition Shares issued to it (other than pursuant to an effective
Registration Statement under the Securities Act of 1933, as amended) directly or
indirectly unless:




(a)

the sale is to Metaline;




(b)

the sale is made pursuant to the exemption from registration under the
Securities Act of 1933,as amended, provided by Rule 144 thereunder; or





4







--------------------------------------------------------------------------------








(c)

the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the Purchaser has furnished to Metaline an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
Metaline.




Purchaser acknowledges that the certificates representing the Acquisition Shares
shall bear the following legend:




THESE SECURITIES HAVE NOT BEEN REGISTERED FOR PUBLIC SALE WITH THE SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER STATE SECURITIES LAWS. THE SALE, PLEDGE OR OTHER DISPOSITION OF THE
SHARES IS PROHIBITED UNLESS THE SHARES ARE REGISTERE OR SOLD IN A TRANSACTION
EXEMPT FROM SUCH REGISTRATION.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF METALINE




Representations and Warranties




3.1

Metaline hereby represents and warrants in all material respects to Purchaser,
that:




Metaline - Corporate Status and Capacity




(a)

Incorporation. Metaline is a corporation duly incorporated and validly
subsisting under the laws of the State of Washington, and is in good standing
with the office of the Secretary of State for the State of Washington;




(b)

Carrying on Business. Metaline conducts the business described in its filings
with the Securities and Exchange Commission and does not conduct any other
business.  The nature of the Metaline Business does not require Metaline to
register or otherwise be qualified to carry on business in any other
jurisdictions;




(c)

Corporate Capacity. Metaline has the corporate power, capacity and authority to
own the Metaline Assets and to enter into and complete this Agreement;




(d)

Reporting Status; Listing. Metaline is required to file current reports with the
Securities and Exchange Commission pursuant to section 12(g) of the Securities
Exchange Act of 1934, the Metaline Common Shares are quoted on the NASD
"Bulletin Board”, and all reports required to be filed by Metaline with the
Securities and Exchange Commission or NASD have been filed;




Metaline - Capitalization




(e)

Authorized Capital. The authorized capital of Metaline consists of 15,000,000
Common Shares,  no par value, of which 7,277,934 Metaline Common Shares are
presently issued and outstanding;





5







--------------------------------------------------------------------------------








(f)

No Option, Warrant or Other Right. Except as set forth in Schedule “K”, no
person, firm or corporation has any agreement, option, warrant, preemptive right
or any other right capable of becoming an agreement, option, warrant or right
for the acquisition of Metaline Common Shares or for the purchase, subscription
or issuance of any of the unissued shares in the capital of Metaline;




Metaline - Records and Financial Statements




(g)

Charter Documents. The charter documents of Metaline have not been altered since
its incorporation, except as set forth in Schedule “J”;




(h)

Conformity with  Charter Documents. Metaline is not in violation or breach of,
or in default with respect to, any term of its Certificates of Incorporation (or
other charter documents) or by-laws.




(i)

Metaline Financial Statements. The Metaline Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of Metaline, as of dates thereof, and the sales and
earnings of the Metaline Business during the periods covered thereby, in all
material respects and have been prepared in substantial accordance with
generally accepted accounting principles consistently applied;




(j)

Metaline Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Metaline which are not disclosed in Schedule “B”
hereto or reflected in the Metaline Financial Statements except those incurred
in the ordinary course of business since the date of the said schedule and the
Metaline Financial Statements, and neither Metaline nor its subsidiaries have
guaranteed or agreed to guarantee any debt, liability or other obligation of any
person, firm or corporation. Without limiting the generality of the foregoing,
all accounts payable and liabilities of Metaline as of December 31, 2003, are
described in Schedule “B” hereto;




(k)

Metaline Accounts Receivable. All the Metaline Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of Metaline, any claim by the obligor for set-off or
counterclaim. Without limiting the generality of the foregoing, all accounts
receivable of Metaline as of December 31, 2004, are described in Schedule “C”
hereto;




(l)

Metaline Bank Accounts. All of the Metaline Bank Accounts, their location,
numbers and the authorized signatories thereto are as set forth in Schedule “D”
hereto;




(m)

No Debt to Related Parties. Except as disclosed in Schedule “E” hereto, neither
Metaline nor any of its subsidiaries is, and on Closing will not be, indebted to
any affiliate, director or officer of Metaline except accounts payable on
account of bona fide business transactions of Metaline incurred in normal course
of the Metaline Business, including employment agreements, none of which are
more than 30 days in arrears;




(n)

No Related Party Debt to Metaline. No director or officer or affiliate of
Metaline is now indebted to or under any financial obligation to Metaline or any
account whatsoever, except for advances on account of travel and other expenses
not exceeding $1,000 in total;








6







--------------------------------------------------------------------------------





(o)

No Dividends. No dividends or other distributions on any shares in the capital
of Metaline have been made, declared or authorized since the date of Metaline
Financial Statements;




(p)

No Payments. No payments of any kind have been made or authorized since the date
of the Metaline Financial Statements to or on behalf of officers, directors,
shareholders or employees of Metaline or its subsidiaries or under any
management agreements with Metaline or its subsidiaries, except payments made in
the ordinary course of business and at the regular rates of salary or other
remuneration payable to them;




(r)

No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Metaline;




(s)

No Adverse Events. Since the date of the Metaline Financial Statements




(i)

there has not been any material adverse change in the consolidated financial
position or condition of Metaline,  its liabilities or the Metaline Assets or
any damage, loss or other change in circumstances materially affecting Metaline,
the Metaline Business or the Metaline Assets or Metaline’s right to carry on the
Metaline Business, other than changes in the ordinary course of business;




(ii)

there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Metaline, the Metaline
Business or the Metaline Assets;




(iii)

there has not been any material increase in the compensation payable or to
become payable by Metaline to any of Metaline’s officers, employees or agents or
any bonus, payment or arrangement made to or with any of them;




(iv)

the Metaline Business has been and continues to be carried on in the ordinary
course;




(v)

Metaline has not waived or surrendered any right of material value;




(vi)

neither Metaline nor its subsidiaries have discharged or satisfied or paid any
lien or encumbrance or obligation or liability other than current liabilities in
the ordinary course of business, and




(vii)

no capital expenditures in excess of $1,000 individually or $3,000 in total have
been authorized or made.




Metaline - Income Tax Matters




(x)

Tax Returns. All tax returns and reports of Metaline required by law to be filed
have been filed and are true, complete and correct, and any taxes payable in
accordance with any return filed by Metaline or in accordance with any notice of
assessment or reassessment issued by any taxing authority have been so paid;




(y)

Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other





7







--------------------------------------------------------------------------------





arrangements providing for an extension of time with respect to the filing of
any tax return by, or payment of, any tax, governmental charge or deficiency by
Metaline.  Metaline is not aware of any contingent tax liabilities or any
grounds which would prompt a reassessment including aggressive treatment of
income and expenses in filing earlier tax returns;




Metaline - Applicable Laws and Legal Matters




(z)

Licenses. Metaline holds all licenses and permits as may be requisite for
carrying on the Metaline Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the Metaline Business;




(aa)

Applicable Laws. Metaline has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to
which they are subject or which apply to them the violation of which would have
a material adverse effect on the Metaline Business, and to Metaline’s knowledge,
Metaline is not in breach of any laws, ordinances, statutes, regulations,
bylaws, orders or decrees the contravention of which would result in a material
adverse impact on the Metaline Business;




(bb)

Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Metaline, the Metaline Business, or any of the Metaline Assets nor
does Metaline have any knowledge of any deliberate act or omission of Metaline
that would form any material basis for any such action or proceeding;




(cc)

No Bankruptcy. Metaline has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against Metaline and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of Metaline;




(dd)

Labor Matters. Metaline is not a party to any collective agreement relating to
the Metaline Business with any labor union or other association of employees and
no part of the Metaline Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of Metaline, has made any attempt in
that regard;




(ee)

Finder's Fees. Metaline is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;




Execution and Performance of Agreement




(ff)

Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Metaline;




(gg)

No Violation or Breach. The execution and performance of this Agreement will
not:








8







--------------------------------------------------------------------------------





(i)

violate the charter documents of Metaline or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which Metaline is a party;




(ii)

give any person any right to terminate or cancel any agreement including,
without limitation, the Metaline Material Contracts, or any right or rights
enjoyed by Metaline;




(iii)

result in any alteration of Metaline’s obligations under any agreement to which
Metaline is a party including, without limitation, the Metaline Material
Contracts;




(iv)

result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Metaline
Assets;




(v)

result in the imposition of any tax liability to Metaline relating to the
Metaline Assets; or




(vi)

violate any court order or decree to which Metaline are subject;




The Metaline Assets - Ownership and Condition




(hh)

Business Assets. The Metaline Assets comprise all of the property and assets of
the Metaline Business, and no other person, firm or corporation owns any assets
used by Metaline in operating the Metaline Business, whether under a lease,
rental agreement or other arrangement;




(ii)

Title. Metaline is the legal and beneficial owner of the Metaline Assets, free
and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “K” hereto;




(jj)

No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Metaline Assets;




(kk)

Metaline Insurance Policies. Metaline and its subsidiaries maintain the public
liability insurance and insurance against loss or damage to the Metaline Assets
and the Metaline Business as described in Schedule “P” hereto;




(ll)

Metaline Material Contracts. The Metaline Material Contracts listed in Schedule
“I” constitute all of the material contracts of Metaline;




(mm)

No Default. There has not been any default in any material obligation of
Metaline or any other party to be performed under any of the Metaline Material
Contracts, each of which is in good standing and in full force and effect and
unamended (except as disclosed in Schedule “I” hereto), and Metaline is not
aware of any default in the obligations of any other party to any of the
Metaline Material Contracts;




(nn)

No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Metaline or its subsidiaries. Neither Metaline
nor its subsidiaries are obliged to pay benefits or share profits with any
employee after termination of employment except as required by law;








9







--------------------------------------------------------------------------------





Metaline Assets - Metaline Equipment




(oo)

Metaline Equipment. The Metaline Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;




Metaline Assets - Metaline Goodwill and Other Assets




(pp)

Metaline Goodwill. Metaline and its subsidiaries does not carry on the Metaline
Business under any other business or trade names. Metaline does not have any
knowledge of any infringement by Metaline or its subsidiaries of any patent,
trademarks, copyright or trade secret;




The Metaline Business




(qq)

Maintenance of Business. Since the date of the Metaline Financial Statements,
Metaline has not entered into any material agreement or commitment except in the
ordinary course and except as disclosed herein;




(rr)

Subsidiaries. Metaline does not own any subsidiaries or any shares or interest
in any other corporation, partnership, joint venture or firm; and




Acquisition Shares




(ss)

Acquisition Shares. The Acquisition Shares when delivered to the Purchaser shall
be validly issued and outstanding as fully paid and non-assessable shares and
the Acquisition Shares shall be transferable upon the books of Metaline, in all
cases subject to the provisions and restrictions of all applicable securities
laws.




Indemnity




3.3

Metaline agrees to indemnify and save harmless Purchaser from and against any
and all claims, demands, actions, suits, proceedings, assessments, judgments,
damages, costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of Metaline to defend any such
claim), resulting from the breach by it of any representation or warranty made
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by Metaline.




ARTICLE 4

COVENANTS OF METALINE




Covenants




4.1

Metaline covenants and agrees with Purchaser that it will:




(a)

Conduct of Business. Until the Closing, conduct the Metaline Business diligently
and in the ordinary course consistent with the manner in which the Metaline
Business generally has been operated up to the date of execution of this
Agreement;








10







--------------------------------------------------------------------------------





(b)

Preservation of Business.  Until the Closing, use its best efforts to preserve
the Metaline Business and the Metaline Assets and, without limitation, preserve
for Metaline Metaline’s relationships with any third party having business
relations with them;




(c)

Access. Until the Closing, give Purchaser, and its representatives full access
to all of the properties, books, contracts, commitments and records of Metaline,
and furnish to Metaline, all such information as they may reasonably request;




(d)

Procure Consents. Until the Closing, Metaline will take all reasonable steps
required to obtain, prior to Closing, any and all third party consents required
to permit the transaction described herein to occur and to preserve and maintain
the Metaline Assets notwithstanding the change in control  arising from the
Acquisition Shares;




Authorization




4.2

Metaline hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting Metaline to release any and all information in
their possession respecting Metaline.  Further, Metaline shall promptly execute
and deliver to Purchaser any and all consents to the release of information and
specific authorizations which Metaline reasonably requires to gain access to any
and all such information.




Survival




4.3

The covenants set forth in this Article shall survive the Closing for the
benefit of Metaline and the Metaline Shareholders.




ARTICLE 5

CONDITIONS PRECEDENT




Conditions Precedent in favor of Purchaser




5.1

Purchaser’s obligations to carry out the transactions contemplated hereby are
subject to the fulfillment of each of the following conditions precedent by
Metaline on or before the Closing:




(a)

all documents or copies of documents required to be executed and delivered to
Purchaser hereunder will have been so executed and delivered;




(b)

all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Metaline at or prior to the Closing will have been complied with
or performed;




(c)

title to the Metaline Assets will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever,
save and except as disclosed herein;

 

(d)

there will not have occurred




(i)

any material adverse change in the financial position or condition of Metaline,
its liabilities or the Metaline Assets or any damage, loss or other change in
circumstances materially and adversely affecting Metaline, the Metaline Business
or the Metaline Assets or Metaline's





11







--------------------------------------------------------------------------------





right to carry on the Metaline Business, other than changes in the ordinary
course of business, none of which has been materially adverse, or




(ii)

any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Metaline or the Metaline Business (whether or not covered
by insurance) materially and adversely affecting Metaline, the Metaline Business
or the Metaline Assets; and




(f)

the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any.







5.2

Purchaser’s obligations to carry out the transactions contemplated hereby are
further subject to completion of Purchaser’s due diligence.




Waiver by Purchaser




5.3

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of Purchaser and any such condition may be waived in whole or
in part by Purchaser at or prior to the Closing by delivering to Metaline a
written waiver to that effect signed by Purchaser. In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, Purchaser shall be released from all obligations under this
Agreement.




Nature of Conditions Precedent




5.4

The conditions precedent set forth in this Article are conditions of completion
of the transactions contemplated by this Agreement and are not conditions
precedent to the existence of a binding agreement. Each party acknowledges
receipt of the sum of $1.00 and other good and valuable consideration as
separate and distinct consideration for agreeing to the conditions of precedent
in favor of the other party or parties set forth in this Article.




Termination




5.5

Notwithstanding any provision herein to the contrary, in the event Closing does
not occur on or before March 25, 2005, either party to this Agreement may
terminate the Agreement which shall then be of no further force and effect.




Confidentiality




5.6

Notwithstanding any provision herein to the contrary, the parties hereto agree
that the existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to the preceding section the parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from Metaline and Metaline and the contents
thereof confidential and not utilize nor reveal or release same, provided,
however, that Metaline will be required to issue a news release regarding the
execution and consummation of this Agreement and file a Current Report on Form
8-K with the Securities and Exchange Commission respecting the proposed
transaction contemplated hereby together with such other documents





12







--------------------------------------------------------------------------------





as are required to maintain the currency of Metaline’s filings with the
Securities and Exchange Commission.




ARTICLE 6

RISK




Material Change in the Business of Metaline




6.1

If any material loss or damage to the Metaline Business occurs prior to Closing
and such loss or damage, in Purchaser’s reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, Purchaser shall,
within two (2) days following any such loss or damage, by notice in writing to
Metaline, at his option, either:




(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)

elect to complete the Agreement and the other transactions contemplated hereby,
in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Purchaser’s obligations to carry out the transactions contemplated hereby, be
vested in Metaline or otherwise adequately secured to the satisfaction of
Metaline on or before the Closing Date.




ARTICLE 7

CLOSING




Closing




7.1

The Agreement and the other transactions contemplated by this Agreement will be
closed at the Place of Closing in accordance with the closing procedure set out
in this Article, but not later than March  25, 2005.  In the event Closing does
not occur on or before March 25, 2005, either party to this Agreement may
terminate the Agreement which shall then be of no further force and effect.




Documents to be Delivered by Metaline




7.2

On or before the Closing, Metaline will deliver or cause to be delivered to
Metaline:




(a)

the original or certified copies of the charter documents of Metaline and all
corporate records documents, instruments, and all books and accounts of
Metaline;




(b)

all reasonable consents or approvals required to be obtained by Metaline for the
purposes of completing this transaction and preserving and maintaining the
interests of Metaline under any and all Metaline Material Contracts and in
relation to Metaline Assets;




(c)

certified copies of such resolutions of the shareholders and directors of
Metaline as are required to be passed to authorize the execution, delivery and
implementation of this Agreement;








13







--------------------------------------------------------------------------------





(d)

an acknowledgement from Metaline of the satisfaction of the conditions precedent
set forth in section 5.1 hereof;




(e)

a Certificate of Good Standing of Metaline; and,




(f)

such other documents as Metaline may reasonably require to give effect to the
terms and intention of this Agreement.




(g)

Within the statutory timeframe for compliance, Metaline will cause information
required by section 14(f) and regulation 14f-1 of the Securities Exchange Act of
1934 to be filed with the Securities and Exchange Commission




(h)

Within 4 business days of the execution of this agreement, Metaline will cause
of Form 8-K to be filed with the Securities and Exchange Commission disclosing
the execution of this agreement.




(i)

With the exception of items (g) and (h) set forth above, all subsequent filings
with the Securities and Exchange Commission will be the responsibility of new
management of Metaline.




ARTICLE 8

POST-CLOSING MATTERS




Forthwith after the Closing, Metaline, will cause the following to occur:




(a)

issue a news release reporting the Closing.




ARTICLE 9

GENERAL PROVISIONS




Arbitration




9.1

The parties hereto shall attempt to resolve any dispute, controversy, difference
or claim arising out of or relating to this Agreement by negotiation in good
faith.  If such good negotiation fails to resolve such dispute, controversy,
difference or claim within fifteen (15) days after any party delivers to any
other party a notice of its intent to submit such matter to arbitration, then
any party to such dispute, controversy, difference or claim may submit such
matter to arbitration in the City of Spokane, Washington.




Notice




9.2

Any notice required or permitted to be given by any party will be deemed to be
given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier. Any notice delivered by mail shall be deemed to have been received
on the fourth business day after and excluding the date of mailing, except in
the event of a disruption in regular postal service in which event such notice
shall be deemed to be delivered on the actual date of receipt. Any notice
delivered personally or by telecopier shall be deemed to have been received on
the actual date of delivery.








14







--------------------------------------------------------------------------------





Addresses for Service




9.3

The address for service of notice of each of the parties hereto is as follows:




Metaline:




Metaline Mining & Leasing Co.

c/o William R. Green

415

W. Cliff Dr.

Spokane, WA 99203




Purchaser:




Hunt Family Limited Partnership

c/o Tim Hunt, General Partner

Huntwood Industries

3808 N. Sullivan Rd.

Spokane, WA 99216




Change of Address




9.4

Any party may, by notice to the other parties change its address for notice to
some other address in North America and will so change its address for notice
whenever the existing address or notice ceases to be adequate for delivery by
hand. A post office box may not be used as an address for service.




Further Assurances




9.5

Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.




Time of the Essence




9.6

Time is expressly declared to be the essence of this Agreement.




Entire Agreement




9.7

The provisions contained herein constitute the entire agreement among Metaline
and Purchaser and respecting the subject matter hereof and supersede all
previous communications, representations and agreements, whether verbal or
written, among Metaline and the Purchaser with respect to the subject matter
hereof.




Enurement




9.8

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.











15







--------------------------------------------------------------------------------





Assignment




9.9

This Agreement is not assignable without the prior written consent of the
parties hereto.




Counterparts




9.10

This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.




Applicable Law




9.11

This Agreement is subject to the laws of the State of Washington.




IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.




METALINE MINING & LEASING CO.










By:

_______________________________

William R. Green, President







HUNT FAMILY LIMITED PARTNERSHIP















By:

_____________________________________

Tim Hunt, General Partner












































16







--------------------------------------------------------------------------------












EXHIBIT A




COMMON STOCK PURCHASE WARRANT




THIS WARRANT MAY NOT BE TRANSFERRED TO ANY PERSON EXCEPT AS OTHERWISE DESCRIBED
BELOW




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR ANY
STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR ANY EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.




Warrant No. 1

Metaline Mining & Leasing Company

(Incorporated under the laws of the State of Washington)




VOID AFTER 5:00 P.M., SPOKANE, WASHINGTON TIME, FIVE YEARS FROM THE EFFECTIVE
DATE OF THE INCREASE IN THE CAPITALIZATION OF THE COMPANY AS SET FORTH BELOW,

 Warrant to Purchase 15,444,132 Shares of Common Stock Dated March 23, 2005




WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK




THIS CERTIFIES THAT, FOR VALUE RECEIVED, Hunt Family Limited Partnership (the
"Holder") is entitled to purchase from Metaline Mining & Leasing Company., a
Washington corporation (the "Company"), subject to the terms and conditions set
forth in this Warrant, up to Fifteen Million (15,444,132 fully paid and
nonassessable shares of common stock (the "Common Stock"), of the Company, at
any time commencing on the date hereof (the "Commencement Date") and expiring at
5:00 p.m., Spokane Washington time five years from the effective date of the
increase in capitalization of the Company to a number of shares sufficient for
the exercise of this Warrant, (the "Expiration Date"). The price for each share
of Common Stock purchased hereunder is $0.065 per share until expiration of this
Warrant (the "Purchase Price").




The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.

1.

EXERCISE OF WARRANT.

A.

MANNER OF EXERCISE. This Warrant may be exercised in whole at any time, or in
part from time to time, during the period commencing on the Commencement Date
and expiring on the Expiration Date or, if any such day is a day on which
banking institutions in the City of Spokane, Washington, are authorized by law
to close, then on the next succeeding day that shall not be such a day, by
presentation and surrender of this Warrant to the Company at its principal
office with the Subscription Form attached hereto duly executed and accompanied
by payment (either in cash or by certified or official bank check, payable to
the order of the Company) of the Purchase Price for the number of shares
specified in such Form and instruments of transfer, if appropriate, duly
executed by the Holder or its duly authorized attorney.  Upon receipt by the
Company of this Warrant, together with the Exercise Price, at its office, in
proper form for exercise, the Holder shall be deemed to be the holder of record
of the shares of Common Stock issuable upon such exercise, notwithstanding that
the stock transfer books of the Company shall then be closed or that
certificates representing such shares of Common Stock shall not then be actually
delivered to the Holder.  The Company shall pay any and all documentary stamp or
similar issue taxes payable in respect of the issue or delivery of shares of
Common Stock on exercise of this Warrant.  Each Warrant not exercised on or
before the Expiration Date shall become void, and all rights thereunder and all
rights in respect





17







--------------------------------------------------------------------------------





thereof under this Warrant shall cease at the close of business on the
Expiration Date.  The Company in its sole discretion may extend the duration of
the Warrants by delaying the Expiration Date.




B.

ISSUANCE OF CERTIFICATES. As soon as practicable after the exercise of a
Warrant, the Company shall issue to the Holder a certificate or certificates for
the number of full shares of Common Stock to which the Holder is entitled,
registered in such name or names as may be directed by the Holder, and if such
Warrant shall not have been exercised in full, a new countersigned Warrant for
the number of shares of Common Stock as to which such Warrant shall not have
been exercised. Notwithstanding the foregoing, the Company shall not be
obligated to deliver any securities pursuant to the exercise of a Warrant unless
a registration statement under the Securities Act of 1933, as amended (the
"Securities Act"), with respect to the securities is then currently effective or
an exemption thereunder is available.  Warrants may not be exercised by, or
securities issued to, any Holder in any state in which such exercise would be
unlawful.




2.

RESERVATION OF SHARES. The Company will at all times reserve for issuance and
delivery upon exercise of this Warrant all shares of Common Stock or other
shares of capital stock of the Company (and other securities and property) from
time to time receivable upon exercise of this Warrant. All such shares (and
other securities and property) shall be duly authorized and, when issued upon
such exercise, shall be validly issued, fully paid and nonassessable and free of
all preemptive rights.




3.

NO-FRACTIONAL SHARES.  No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant. If the holder of any
Warrant would be entitled, upon the exercise of such Warrant, to receive a
fractional interest in a share, the Company shall, upon such exercise, purchase
such fractional interest, determined as follows:




If the Common Stock is listed on a national securities exchange or admitted to
unlisted trading privileges on such exchange or listed for trading on The Nasdaq
National Market or The Nasdaq SmallCap Market or the OTC Bulletin Board, the
current value shall be the last reported sale price of the Common Stock on such
exchange on the last business day prior to the date of exercise of such Warrant
or if no such sale is made on such day, the average of the closing bid and asked
prices for such day on such exchange; or

If the Common Stock is not listed or admitted to unlisted trading privileges,
the current value shall be the mean of the last reported bid and asked prices
reported by the National Quotation Bureau, Inc. on the last business day prior
to the date of the exercise of such Warrant; or

If the Common Stock is not so listed or admitted to unlisted trading privileges
and bid and asked prices are not so reported, the current value shall be an
amount determined in such reasonable manner as may be prescribed by the Board of
Directors of the Company.




4.

STOCK DIVIDENDS; SPLIT-UPS. If after the issuance of the Warrants, and subject
to the provisions herein the number of outstanding shares of Common Stock is
increased by a stock dividend payable in shares of Common Stock or by a split-up
of shares of Common Stock or other similar event, then, on the effective day
thereof, the number of shares issuable on exercise of each Warrant shall be
increased in proportion to such increase in outstanding shares and the then
applicable Purchase Price shall be correspondingly decreased.




5.

AGGREGATION OF SHARES. If after the date hereof, and subject to the provisions
herein, the number of outstanding shares of Common Stock is decreased by a
consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, after the effective date of such consolidation,
combination or reclassification, the number of shares issuable on exercise of
each Warrant shall be decreased in proportion to such decrease in outstanding
shares and the then applicable Purchase Price shall be correspondingly
increased.




6.

REORGANIZATION, ETC. If after the date hereof any capital reorganization or
reclassification of the Common Stock, or consolidation or merger of the Company
with another corporation, or the sale of all or substantially all of its assets
to another corporation or other similar event shall be effected, then, as a
condition of





18







--------------------------------------------------------------------------------





such reorganization, reclassification, consolidation, merger or sale, lawful and
fair provision shall be made whereby the registered holders shall thereafter
have the right to purchase and receive, upon the basis and upon the terms and
conditions specified in the Warrants and in lieu of the securities of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented thereby, such shares of stock, securities or assets as
may be issued or payable with respect to or in exchange for the number of
outstanding shares of such Common Stock equal to the number of shares of Common
Stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by the Warrants, had such reorganization,
reclassification, consolidation, merger, or sale not taken place and in such
event appropriate provision shall be made with respect to the rights and
interests of the registered holders to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the Purchase Price
and of the number of shares of Common Stock purchasable upon the exercise of the
Warrants) shall thereafter be applicable, as nearly as may be in relation to any
share of stock, securities or assets thereafter deliverable upon the exercise
hereof. The Company shall not effect any such consolidation, merger or sale
unless prior to the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger, or the
corporation purchasing such assets, shall assume by written instrument executed
and delivered to the Company the obligation to deliver to the registered holders
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holders may be entitled to purchase.




7.

FORM OF WARRANT. This Warrant Certificate need not be changed because of any
adjustment pursuant to the terms herein, and Warrants issued after such
adjustment may state the same Purchase Price and the same number of shares as is
stated in this Warrant Certificate. However, the Company may at any time in its
sole discretion make any change in the form of Warrant that the Company may deem
appropriate and that does not affect the substance thereof, and any Warrant
thereafter issued, whether in exchange or substitution for an outstanding
Warrant or otherwise, may be in the form as so changed.




8.

TRANSFER OF WARRANTS. The Warrants are not transferable, other than by will or
by the laws of descent and distribution. Subject to the foregoing limitations,
the Company shall register the transfer, from time to time, of any outstanding
Warrant upon the Warrant Register, upon surrender of such Warrant for transfer,
properly endorsed with signatures properly guaranteed and accompanied by
appropriate instructions for transfer. Upon any such transfer, a new Warrant
representing an equal aggregate number of Warrants shall be issued and the old
Warrant shall be cancelled by the Company.




9.

RESTRICTED SECURITIES. This Common Stock Purchase Warrant and the shares of
Common Stock issuable upon exercise of this Common Stock Purchase Warrants have
not been registered under the Act or similar state exemptions. These securities
cannot be sold or transferred by an investor unless they are subsequently
registered or an exemption from registration is available at the time of
transfer.  The Company will not undertake to register the Securities.  Investors
will not be able to require registration of the Shares for public sale, nor are
investors guaranteed the ability to use Rule 144 for exempt resales under the
Act. For the purpose of resales under Rule 144, the holding period of the Shares
of Common Stock acquired upon the exercise of Common Stock Purchase Warrants
will commence on the date of exercise of this Warrant, not on the date on which
the Warrant was originally acquired. A restrictive legend shall be placed upon
each share certificate acquired upon exercise of this Warrant.




10.

ACCELERATED EXPIRATION.  In the event that the Company conducts a registered
public offering of its Common Stock prior to the Expiration Date (other than
shares issued directly or pursuant to compensatory option or other rights, to
officers, directors, agents of the Company or its affiliates or shares issued
for consideration other than money) the directors may accelerate the Expiration
Date by giving 20 days written notice to the holder of the Warrant of the new
expiration date .




11.

RIGHTS AS STOCKHOLDERS. Prior to the exercise of any Warrant represented hereby,
the Holder shall not be entitled to any rights of a stockholder of the Company,
including, without limitation, the right to vote





19







--------------------------------------------------------------------------------





or to receive dividends or other distributions, to exercise any preemptive
rights, to consent or to receive notice as stockholders of the Company in
respect to the meetings of stockholders or the election of directors of the
Company or any other matter.




12.

LOST, STOLEN, MUTILATED OR DESTROYED WARRANTS. If any Warrant is lost, stolen,
mutilated, or destroyed, the Company may on such terms as to indemnify or
otherwise as it may in its discretion impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination, tenor, and date as the Warrant so lost, stolen, mutilated or
destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.




13.

GOVERNING LAW. This Warrant Certificate shall be governed by and construed in
accordance with the laws of the State of Washington without giving effect to
conflicts of laws.




14.

NOTICE. Notices and other communications to be given to the Holder of the
Warrant evidenced by this certificate shall be deemed to have been sufficiently
given, if delivered or mailed, addressed in the name and at the address of such
owner appearing on the records of the Company, and if mailed, sent registered or
certified mail, postage prepaid. Notices or other communications to the Company
shall be deemed to have been sufficiently given if delivered by hand or mailed,
by registered or certified mail, postage prepaid, to the Company at 415 W. Cliff
Drive, Spokane, Washington 99203, Attn: William R. Green, President, or at such
other address as the Company shall have designated by written notice to the
registered owner as herein provided. Notice by mail shall be deemed given when
deposited in the United States mail as herein provided.




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or in facsimile by two of its officers thereunto duly authorized and a
facsimile of its corporate seal to be imprinted hereon.




METALINE MINING & LEASING COMPANY










By:_____________________________________________

William R. Green, President











20







--------------------------------------------------------------------------------





Schedule “A”




Metaline Financial Statements







See Attached (As previously filed with the SEC.)





21







--------------------------------------------------------------------------------





Schedule “B”




Metaline Accounts Payable and Liabilities










None





22







--------------------------------------------------------------------------------





Schedule “C”




Metaline Accounts Receivable










None





23







--------------------------------------------------------------------------------





Schedule “D”




Metaline Bank Accounts










Wells Fargo Bank

W. 524 Riverside

Spokane, WA 99201




Checking Account

xxxxxxxxxx

Balance at 3/15/05

$    1,934.58




Business Money Market Access Account

xxxxxxxxxx

Balance at 2/28/05

$342,046.38




Business Almost CD Account

xxxxxxxxxxxx

Balance at 2/28/05

$151,499.12




Safety Deposit Box

#xxx containing:

150 1-ounce silver rounds

44 1-ounce Krugerrands

25,000 shares of Capitol Silver Mines, Inc.

31,151 shares of Carson Industries Corporation





24







--------------------------------------------------------------------------------





Schedule “E”




Metaline Debts to Related Parties










None





25







--------------------------------------------------------------------------------





Schedule “F”




Metaline Equipment










None





26







--------------------------------------------------------------------------------





Schedule “G”




Metaline Insurance Policies










None





27







--------------------------------------------------------------------------------





Schedule “H”




Metaline Inventory










None





28







--------------------------------------------------------------------------------





Metaline “I”




Metaline Material Contracts










None





29







--------------------------------------------------------------------------------





Schedule “J”




Metaline Articles of Incorporation and Bylaws, each as amended










See Attached (As previously filed with the SEC.)





30







--------------------------------------------------------------------------------





Schedule “K”




Title Defect










None








31





